DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 09/30/2020.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 09/30/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 13, and 15-20 of U.S. Patent No. 10,855,579. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘579 Patent Claims 1+12+13 Claims
A method comprising:
A method comprising:
at a network node configured to connect in a network fabric of interconnected network nodes, and to be a part of a multicast distribution tree of nodes that forward multicast traffic originating from a source node to one or more host receiver devices of a multicast group,
at a network node configured to connect in a network fabric of interconnected network nodes, identifying that the network node is established as part of a multicast distribution tree of nodes that forward Internet Protocol (IP) multicast traffic originating from a source node to one or more host receiver devices of a multicast group, ;
based on identifying that a number of host receiver devices that have locally advertised to receive the multicast traffic is a greater than a threshold value:
identifying whether a number of candidate host receivers to receive the IP multicast traffic is greater than a threshold value; ;
electing to serve as a candidate local source node in the multicast distribution tree; and
, electing to serve as the candidate local source node and performing the propagating of the message; and
causing a message to be propagated 

to one or more adjacent network 

nodes in the network fabric for 

advertising the network node as the 

candidate local source node at which 

to join the multicast group to receive 

the multicast traffic.


propagating to one or more adjacent network nodes in the network fabric a message for advertising the network node as a candidate local source node at which to join the multicast group to receive via the network node the IP multicast traffic .


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application overlaps claims 1+12+13 of the ‘579 patent in that it claims variously and essentially the same limitations as those in claims 1+12+13 of the ‘579 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The differences appears to be obvious variations as rationalized hereinafter.  re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  
As per dependent claims 2-10, the claims are deemed obvious over the dependent claims 2, 3, 13, 13, 13, 13, 8, 5, 6, 7, respectively of the ‘579 patent for the same rationales applied to base claim 1 as discussed above.
As per claims 11-15, the claims call for an apparatus having limitations as functional limitations of method claims 1-5, respectively.  Thus, it is deemed obvious over claims 1+12+13, 2, 13 and 13, respectively of the ‘579 patent for the same rationales applied to method claims 1-5 as discussed above.





Instant Application Claim 16 Claims
‘579 Patent Claim 15 Claims
A method comprising:
A method comprising:
at an edge router, configured to connect in a network fabric of interconnected network nodes which include first and second network nodes configured to be part of a multicast distribution tree of nodes that forward multicast traffic from a source node to one or more host receiver devices of a multicast group; receiving a first message which advertises the first network node as a first candidate local source node at which to join the multicast group to receive the multicast traffic from the source node;
at an edge router configured to connect in a network fabric of interconnected network nodes, receiving a message which advertises a network node as a candidate local source node at which to join a multicast group to receivemulticast traffic originating from a source node, the network node being established as part of a multicast distribution tree of nodes that forward the  multicast traffic which comprises multicast data packets originating from the source node to one or more host receiver devices of the multicast group;
storing first data associated with the first message for advertising the first network node as the first candidate local source node, the first data including a first reachability metric comprising a first distance to the first candidate local source node;
associated with the candidate local source node;
receiving a second message which advertises the second network node as a second candidate local source node at which to join the multicast group to receive the multicast traffic from the source node; and
receiving from a host receiver device a join request for joining a host receiver device to the multicast group;
storing second data associated with the second message for advertising the second network node as the second candidate local source node, the second data including a second reachability metric comprising a second distance to the second candidate local source node.
selecting one of the source node or the candidate local source node based at least on the reachability metric associated with the candidate local source node; and causing the host receiver device to be joined in the multicast group at the selected one of the source node or the candidate local source node for the host receiver device to receive the IP multicast traffic of the multicast group.


Rationales:
From the above claim comparison, one can see that claim 16 of the instant application overlaps claims 15 of the ‘579 patent in that it claims variously and re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  
As per dependent claims 17-20, the claims are deemed obvious over the dependent claims 16-20 of the ‘579 patent for the same rationales applied to base claim 16 as discussed above.

Allowable Subject Matter
It is noted that claims 1-20 of the instant application claims variously and essentially the same limitations as those in claims 1-3, 5-8, 13, and 15-20 of U.S. Patent No. 10,855,579 as above discussed.  Should a response to this Office Action overcome 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Windisch et al. (US 2006/0018253).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 12, 2022